COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-14-00025-CR
Trial Court Cause
Number:                    1356492
Style:                     Larry James Solomon
                           v The State of Texas
Date motion filed*:        December 31, 2014
Type of motion:            Second Motion to Extend Time to File Pro Se Response to Anders Brief
Party filing motion:       Appellant
Document to be filed:      Appellant’s Pro Se Response to Anders Brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                            October 24, 2014
         Number of previous extensions granted:        1        Current Deadline: December 23, 2014
         Date Requested:                               Unspecified

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Michael Massengale
                        Acting individually


Date: March 19, 2015